Title: From Thomas Jefferson to William Short, 13 March 1788
From: Jefferson, Thomas
To: Short, William



Dear Sir
Amsterdam Mar. 13. 1788.

I received yesterday your favor of the 6th. with the agreeable information of the convalescence of my daughter, for which I thank you. I expect we shall be able to leave this place on the 19th. What route I shall take will depend on information not yet received relative to the roads, and partly too on the weather’s becoming milder than it now is. So that at present I can only ascertain the limits of my return to Paris to be from the 1st. to the  middle of April. I inclose a letter for Mr. Jay to go by the packet. It contains nothing more than a general idea of the cause of my coming here, and a reference for details to the letter which I shall write by Mr. Adams to go by Colo. Smith in the English packet. But I have mentioned to Mr. Jay that if there is any new occurrence at Paris worth communicating you will be so good as to write it. In my letter to you from Leyden I desired you to address to me to the care of Willincks & Van Staphorsts. It will be of no avail however to write to me after your receipt of the present, as by that time I shall be leaving this place. Things in this country appear established beyond the reach of every thing short of full conquest. Be so good as to mention this to the M. de la fayette, to remember me to my daughters and to be assured yourself of the sincere esteem & attachment with which I am Dear Sir Your affectionate friend & servt,

Th: Jefferson

